Exhibit 4(d) BLACKROCK FUNDS II Addendum No. 2 to the Investment Advisory Agreement This Addendum dated as of the day of February, 2010 is entered into by and between BLACKROCK FUNDS II, a Massachusetts business trust (the Fund), and BLACKROCK ADVISORS, LLC, a Delaware limited liability company (the Adviser). WHEREAS, the Fund and the Adviser have entered into an Investment Advisory Agreement dated as of May 31, 2007 (the Advisory Agreement) pursuant to which the Fund appointed the Adviser to act as investment adviser to certain investment portfolios of the Fund; and WHEREAS, Section 1(b) of the Advisory Agreement provides that in the event the Fund establishes one or more additional investment portfolios with respect to which it desires to retain the
